                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

DIANA MEMBRENO,                                         *

           Plaintiff,                                   *

      v.                                                *             Civil Action No. 8:19-cv-00369-PX

ATLANTA RESTAURANT
PARTNERS, LLC, et al.,                                  *

           Defendants.                         *
                                              ***
                                       MEMORANDUM OPINION

           This employment discrimination action concerns the difficulties that transgender

employees encounter all too routinely. Pending before the Court are Plaintiff’s motion to

remand (ECF No. 13), Defendants’ motion to dismiss (ECF No. 12) and Plaintiff’s motion to

amend the Complaint. ECF No. 21. The motions are fully briefed, and no hearing is necessary.

See Loc. R. 105.6. For the following reasons, the Court DENIES Plaintiff’s motion to remand,

GRANTS Plaintiff’s motion to amend, and GRANTS in part and DENIES in part Defendants’

motion to dismiss.

 I.        Background1

           Plaintiff Diana Membreno was employed by TGI Fridays from 2007 to 2017. ECF No.

21-1 at 2. Membreno worked for TGI Fridays in Silver Spring, Maryland, which was owned and

operated by Defendants Atlanta Restaurant Partners, LLC (“ARP”), Jackmont Hospitality, Inc.

(“Jackmont Hospitality”), and Jackmont Administrative Services, LLC (“Jackmont

Administrative”) (collectively, “Defendants”). Id. ¶¶ 3, 7, 13. During 2018, Defendants had 15



           1
         For the purpose of a Rule 12(b)(6) motion to dismiss, the Court construes the averred facts in the
Amended Complaint as true and most favorably to Plaintiff. See Ibarra v. United States, 120 F.3d 472, 474 (4th Cir.
1997).
or more employees on each working day for at least 20 weeks and at least 15 employees

reflected in payroll records. Id. ¶¶ 20–21.

       ARP is a limited liability company in Georgia. Id. ¶ 3. Its members and owners are

Daniel Halpern and Brooke Jackson Edmond. Id. ¶¶ 3, 18. From 2015 to 2016, ARP paid wages

to Membreno and was listed as an employer on her W-2 forms. Id. ¶ 15.

       Jackmont Hospitality is a Georgia corporation headquartered in Atlanta, Georgia. Id. ¶ 6.

Its shareholders, officers, and owners are also Daniel Halpern and Brooke Jackson Edmond. Id.

¶¶ 6, 18, 19. Jackmont Hospitality provides management services for ARP. Id. ¶ 8. On its

website, Jackmont Hospitality advertises and recruits for jobs at the Silver Spring location of

TGI Fridays. Id. ¶ 9. One of the jobs advertised by Jackmont Hospitality was for the “General

Manager,” to oversee hiring, firing, wage increases, and other employee-related issues and

manage the day-to-day restaurant operations. Id. ¶¶ 9–10. In 2017, Jackmont Hospitality issued

Membreno her final paycheck. Id. ¶ 12.

       Jackmont Administrative is a limited liability company with its primary office located in

Georgia. Id. ¶ 5. Its members and owners are Daniel Halpern and Brooke Jackson Edmond. Id.

¶¶ 5, 18. From 2007 to 2015, Jackmont Administrative paid wages to Membreno and was listed

as an employer on her W-2 forms. Id. ¶ 14.

       In late 2007, Membreno, a transgender woman, was hired by TGI Fridays General

Manager, “Patricia,” 2 to work in the kitchen. Id. ¶¶ 35, 41–42. During this interview,

Membreno dressed in men’s clothing. Id. ¶ 42. After she was hired, Membreno wore women’s

clothing to work, used the women’s restroom, and requested that her colleagues call her Diana.

Id. ¶ 43. Membreno asserts that despite this request, Patricia repeatedly referred to her as a



       2
           Membreno’s Amended Complaint does not provide a surname for Patricia. See ECF No. 21-1 ¶¶ 42–48.

                                                      2
“man,” told Membreno that she was no longer allowed to use the women’s restroom and was

often hostile towards Membreno. Id. ¶¶ 44, 46. Patricia also allegedly cut back Membreno’s

scheduled working days from four to two days a week “for no apparent reason.” Id. ¶ 47.

Additionally, Roberto Lainez (“Lainez”), who was promoted to Kitchen Manager in 2015, was

hostile towards Membreno and refused to recognize her as a woman. Id. ¶ 52. Lainez referred to

Membreno as “he” and “him,” and repeatedly called her “culero,” a slang term for “faggot.” Id.

¶ 52. He also announced that she makes too much money for “what she is.” Id. ¶ 59. On one

occasion, Lainez physically pushed her. Id. ¶ 53.

       In late December 2016, Membreno, to her surprise, discovered that she was not scheduled

to work. Id. ¶ 66. She contacted John Faison, a Jackmont Hospitality employee, to ask about the

change in her schedule but received no response. Id. ¶ 68. Then on January 4, 2017, Membreno

was terminated by Lainez and TGI Fridays General Manager Kendrick Pittman, purportedly

because she did not find coverage for her shift scheduled on December 24, 2016, Christmas Eve,

even though she had followed proper protocol regarding the shift change. Id. ¶ 70.

       Shortly after her termination, in March of 2017, Plaintiff timely filed a charge of

discrimination based on sex and gender identity with the Maryland Commission on Civil Rights

(“MCCR”), which was cross-filed with the U.S. Equal Employment Opportunity Commission

(“EEOC”). Id. ¶ 26. In this charge, Membreno listed “TGI Fridays” as her employer. Id. Erica

Mason, an attorney currently representing all Defendants in this matter, responded to the charge

on behalf of “Respondent TGI Fridays.” Id. ¶¶ 28–29.

       Membreno then filed suit in the Circuit Court for Montgomery County against

Defendants, alleging violations of Montgomery County Human Rights Law and the Maryland

Fair Employment Practices Act (“MFEPA”). ECF No. 21-1 at 2. Membreno brought no federal



                                                3
claims.

          Defendants timely noted removal based on diversity jurisdiction. ECF No. 1. In

response, Membreno moved to remand the action. ECF No. 13. ARP answered the Complaint

(ECF No. 2), and Defendants Jackmont Administrative and Jackmont Hospitality (collectively,

the “Jackmont Defendants”) moved to dismiss the Complaint for failure to state a claim. ECF

No. 12. Membreno moved to amend her Complaint in response to Jackmont Defendants’ motion

to dismiss. ECF No. 21. The Court addresses each motion in turn.

II.   Motion to Remand

          This Court, as one of limited jurisdiction, may hear only civil cases that implicate a

federal question or are brought pursuant to the Court’s diversity jurisdiction. Exxon Mobile

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). Diversity jurisdiction is proper where

the amount in controversy exceeds $75,000 and no plaintiff is a citizen of the same state as any

defendant. 28 U.S.C. § 1332(a); Johnson v. Am. Towers, LLC, 781 F.3d 693, 704 (2015). Where

diversity jurisdiction is proper, a defendant may remove the case to federal court pursuant to 28

U.S.C. § 1441. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987); Mulcahey v. Columbia

Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994).

          Because removal “raises significant federalism concerns, [courts] must strictly construe

removal jurisdiction.” Mulcahey, 29 F.3d at 151; see also Cohn v. Charles, 857 F. Supp. 2d 544,

547 (D. Md. 2012) (“Doubts about the propriety of removal are to be resolved in favor of

remanding the case to state court.”). The defendant, as the removing party, bears the burden of

“demonstrating the court’s jurisdiction over the matter.” See Md. Stadium Auth. v. Ellerbe

Becket, Inc., 407 F.3d 255, 260 (4th Cir. 2005); Strawn v. AT&T Mobility, LLC, 530 F.3d 293,

296 (4th Cir. 2008).



                                                   4
         Membreno primarily contends that remand is warranted because Defendants ARP and

Jackmont Administrative have not adequately demonstrated that complete diversity exists. ARP

and Jackmont Administrative are limited liability companies whose citizenship is determined by

the citizenship of their members. Cent. W. Va. Energy Co. v. Mt. State Carbon, LLC, 636 F.3d

101, 103 (4th Cir. 2011). At the time of removal, ARP and Jackmont Administrative failed to

disclose the citizenship of their members. However, each has since filed amended corporate

disclosures that reflect their members are citizens of Georgia. ECF Nos. 15-17.3 Although,

customarily, defects in the notice of removal cannot be cured after the thirty-day period for

noting removal has passed, Schaftel v. Highpointe Bus. Tr., No. WMN–11–2879, 2012 WL

219511, at *2 (D. Md. Jan. 24, 2012), courts permit defendants to cure an imperfect statement of

citizenship outside of this period. Id.; 28 U.S.C. § 1653 (allowing “[d]efective allegations of

jurisdiction” to be amended); see also Nutter v. New Rents, Inc., 945 F.2d 398 (Table), 1991 WL

193490, at *2 (4th Cir. Oct. 1, 1991) (permitting amendment where notice of removal failed to

state principal place of business). This Court will follow suit. Defendants shall have 14 days

from the date of this Opinion and Order to file a corrected Notice of Removal reflecting the

correct citizenship of its members.

             The motion to remand is denied.

III.   Sufficiency of the Amended Complaint

         Membreno has moved to amend the Complaint in response to Defendants’ motion to

dismiss, primarily to buttress her claims against the Jackmont Defendants on a joint-employer


         3
           Membreno argues that Defendants’ failure to file accurate corporate disclosures pursuant to Local Rule
103.3 constitutes a separate justification for remand. ECF No. 13. However, “[e]rrors in a Rule 103.3 disclosure . . .
while troubling, do not compel remand.” Mott v. Accenture, LLP, No. PX-17-0231, 2017 WL 3267611, at *3 (D.
Md. July 13, 2017); see also Bluebell Bus. Ltd. v. Jones, No. RDB 17-2150, 2018 WL 3740694, at *15 (D. Md.
Aug. 7, 2018) (allowing amendment of defective Rule 103.3 disclosure). The Court notes that Defendants did
ultimately comply with the Local Rule and have demonstrated sufficient basis for this Court to exercise diversity
jurisdiction. See ECF Nos. 15–18.

                                                          5
theory of liability. Defendants have opposed the motion, arguing that the Amended Complaint

fails to state a claim on which relief may be granted. Because amendment of the Complaint shall

be freely granted “when justice so requires,” see Fed. R. Civ. P. 15(a)(2), the Court grants the

amendment.

       However, Defendants argue that the Amended Complaint still fails to aver plausibly that

the Jackmont Defendants were a joint employer of Membreno. ECF No. 24. Defendants also

maintain that dismissal is warranted because Membreno failed to exhaust administrative

remedies. Id. The Court assesses whether the Amended Complaint survives these challenges.

               A. Standard of Review

       A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the complaint.

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). The Court accepts “the

well-pled allegations of the complaint as true,” and construes all facts and reasonable inferences

most favorably to the plaintiff. Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). To

survive a motion to dismiss, a complaint’s factual allegations “must be enough to raise a right to

relief above the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted).

       In ruling on a Rule 12(b)(6) motion, the Court generally may not consider extrinsic

evidence. Zak v. Chelsea Therapeutics, Int’l, Ltd., 780 F.3d 597, 606 (4th Cir. 2015). However,

the Court may consider documents, including EEOC charges, attached to a motion if “integral to

and explicitly relied on in the complaint.” Id. at 606–07 (quoting Phillips v. LCI Int’l, Inc., 190

F.3d 609, 618 (4th Cir. 1999)); see also Marshall v. Anne Arundel Cty., Md, No. ELH-18-74,

2019 WL 568676, *5 (D. Md. Feb. 12, 2019).



                                                 6
                 B. Joint Employers

          The Jackmont Defendants argue that the Amended Complaint fails to aver sufficient facts

to confer on them joint employer status. MFEPA defines an “employer” as a person engaged in

an industry or business that “has 15 or more employees for each working day in each of 20 or

more calendar weeks in the current or preceding calendar year” or an agent of a person

previously described. Md. Code Ann., State Gov’t § 20-601(d). The relevant Montgomery

County code defines employer as “any person who employs one or more individuals in the

County, either for compensation or as a volunteer [including] a person who recruits an individual

in the County to apply for employment in the County or elsewhere.” Montgomery Cty. Code

§ 27-6.

          The Jackmont Defendants do business in Montgomery County, Maryland through their

relationship with TGI Fridays. ECF No. 21-1 ¶¶ 9–22. In this capacity, they employed 15 or

more employees for each working day of 20 or more calendar weeks. Id. Thus, Membreno has

sufficiently alleged that the Jackmont Defendants meet the definition of employer under

MFEPA. The Jackmont Defendants also paid their employees and recruited individuals to apply

for employment through their advertisements, all for the TGI Fridays Silver Spring location. Id.

¶¶ 9–11, 42. Based on these allegations, Defendants also meet the definition of employer under

Montgomery County law. See Pearson v. Prof’l 50 States Prot., LLC, No. RDB–09–3232, 2010

WL 4225533, at *4 (D. Md. Oct. 26, 2010) (presuming that when plaintiff lists allegations

relating to defendants in the plural, those allegations apply to each defendant individually).

          Jackmont Defendants contend, however, that even if they fall within the statutory

definition of employer, they did not jointly employ Membreno with ARP. ECF No. 24 at 8–9.

Joint employer status turns on whether the entities share control over the employee. Butler v.



                                                  7
Drive Auto. Indus. of Am., Inc., 793 F.3d 404, 414–15 (4th Cir. 2015). To ascertain whether an

entity is properly considered a joint employer, courts consider whether the putative employer:

               (1) [has] authority to hire and fire the individual; (2) day-to-day
               supervision of the individual, including employee discipline;
               (3) whether the putative employer furnishes the equipment used and
               the place of work; (4) possession of and responsibility over the
               individual’s employment records, including payroll, insurance, and
               taxes; (5) the length of time during which the individual has worked
               for the putative employer; (6) whether the putative employer
               provides the individual with formal or informal training; (7) whether
               the individual’s duties are akin to a regular employee’s duties;
               (8) whether the individual is assigned solely to the putative
               employer; and (9) whether the individual and putative employer
               intended to enter into an employment relationship.


Id. at 414. Although none of these factors are dispositive, three are most significant: the power

to hire and fire the employee, daily supervision of the employee, and where and how the work

takes place. Id. Notably, the question of joint employment is “highly fact-specific” and must

encompass “the broadest possible set of considerations in making a determination of which

entity is an employer.” Id.

       Viewing the facts in the Amended Complaint as true and most favorably to Membreno,

the Court finds that Jackmont Hospitality is clearly a joint employer with ARP. Jackmont

Hospitality retained authority to hire and fire employees at the TGI Fridays; it also advertises for

job openings at the restaurant to include the position of “Jackmont General Manager.” ECF No.

21-1 ¶¶ 9–11 (emphasis added). That General Manager, in turn, retains the specific

responsibility to hire, fire and supervise TGI Fridays employees. Id. ¶ 10. Patricia, the General

Manager of the Silver Spring TGI Fridays, was presumably hired by Jackmont Hospitality

consistent with these advertisements. Patricia in turn hired Membreno, and another similarly

situated General Manager fired Membreno. Id. ¶¶ 42, 67, 70. Based on these allegations,

Jackmont Hospitality retained control over hiring and firing at the TGI Fridays. Cf. Lora v. Ledo
                                                 8
Pizza Sys. Inc., No. DKC 16-4002, 2017 WL 3189406 at *6 (D. Md. July 27, 2017) (analyzing

two businesses with a “franchisor-franchisee affiliation” and finding that a defendant’s employee

having “at least some power” to hire and fire weighs in favor of joint employer status).

         Similarly, the Jackmont General Managers were responsible for the “day-to-day”

operations of the restaurant. ECF No. 21-1 ¶ 10. Membreno complained to two general

managers about Lainez, and both said they would “look into” the situation. Id. ¶¶ 58, 67.

Patricia particularly controlled and coordinated Membreno’s schedule and shift hours. Id. ¶¶ 44,

47. John Faison, an employee of Jackmont Hospitality, was a point-of-contact “about

[Membreno’s] hours and her job.” Id. ¶ 68.4 Faison “direct[ed] the operations” of the TGI

Friday’s during Membreno’s employment. Id. ¶ 69. Accordingly, Jackmont Hospitality exerted

direct supervisory control over Membreno and other employees. Cf. Akwei v. Burwell, No. DKC

15-1095, 2016 WL 3440125, at *6 (D. Md. June 23, 2016) (finding day-to-day supervision

where defendant “directed and coordinated” plaintiff’s tasks, approved plaintiff’s request for

leave, and assessed plaintiff’s job performance). Jackmont Hospitality also issued Membreno

her last paycheck (ECF No. 21-1 ¶ 12), reflecting that Jackmont Hospitality exerted control, in

whole or in part, over her compensation. See Marshall, 2019 WL 568676, at *8 (finding that

paying plaintiff’s salary strengthened the inference that defendant was a joint employer).

         Taken together, the factual averments in the Amended Complaint plausibly demonstrate



         4
            The Court notes that as to Faison, his W-2 identifies ARP as his employer, not Jackmont Hospitality.
ECF No. 24 at 8 n.3. Although this may prove important evidence that Faison did not act as an agent for Jackmont
Hospitality, this fact alone is not dispositive. Moreover, at the motion to dismiss stage, the Court considers only
extrinsic evidence that is “integral to and explicitly relied on in the complaint.” Zak v. Chelsea Therapeutics, Int’l,
Ltd., 780 F.3d 597, 607 (4th Cir. 2015) (citing Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234
(4th Cir. 2004)). Faison’s W-2 goes beyond that which this Court may fairly consider as “integral” to the
Complaint. See Garnes v. Maryland, No.: RDB-17-1430, 2018 WL 276425, at *3 (D. Md. Jan. 3, 2018) (“A
document is integral when its very existence, and not the mere information it contains, gives rise to the legal rights
asserted.”) (citation and quotation marks omitted).


                                                          9
that Jackmont Hospitality is a joint employer with ARP. See Dreher v. Maryland, No. GLR-17-

3832, 2019 WL 528192, at *5 (D. Md. Feb. 11, 2019). The motion to dismiss as to Jackmont

Hospitality is denied.

       Jackmont Administrative compels a different result. The Amended Complaint avers

broad, conclusory allegations that Jackmont Administrative is an “agent” of ARP and issued

Membreno’s W-2s during her employment. ECF No. 21-1 ¶¶ 13–14. This alone is insufficient

to pull Jackmont Administrative under the joint employer umbrella. See Robinson v. City of

Alexandria, No. 1:16-CV-00855-GBL-JFA, 2016 WL 8735621, at *4 (E.D. Va. Dec. 2, 2016)

(finding insufficient control where only allegations of defendant paying and “generally

managing” plaintiff were presented). The claims are dismissed against Jackmont Administrative,

however without prejudice. To the extent discovery demonstrates this Defendant exerted more

significant control over Membreno’s employment, Membreno may seek leave of this Court to

add Jackmont Administrative to the action.

               C. Failure to Exhaust Administrative Remedies

       Defendants next contend that Jackmont Hospitality must be dismissed for failure to

exhaust administrative remedies. ECF No. 24 at 5. The plaintiff may file suit only against “‘the

respondent named in the administrative charge.’” Mayo v. Questech, Inc., 727 F. Supp. 1007,

1010 (E.D. Va. 1989) (quoting 42 U.S.C. § 2000e-5(f)(1)); see also Marshall, 2019 WL 568676,

at *10 (“[T]he MFEPA incorporate[s] the exhaustion procedures of Title VII.”); Dyer v. Oracle

Corp., No. PWG-16-521, 2016 WL 7048943, at *2 n.5 (D. Md. Dec. 5, 2016) (analyzing

MFEPA and Montgomery County Human Rights Act claims together). The purpose of the

naming requirement is to provide notice to the charged party and allow that party the opportunity

to conciliate claims voluntarily. Alvarado v. Bd. of Trs. of Montgomery Cmty. Coll., 848 F.2d



                                               10
457, 460 (4th Cir. 1988). However, because “charges are to be liberally construed” in favor of

extending the statutory protections to the employee, this naming requirement is relaxed where a

sufficient identity of interests exists between the named and unnamed parties. Mayo, 727 F.

Supp. at 1011. If the purpose of the naming requirement is “substantially met,” failure to include

a defendant by specific name in the administrative charge does not bar subsequent civil suit.

Weide v. Mass Transit Admin., 628 F. Supp. 247, 249 (D. Md. 1985). The identity of interests

test focuses on four factors: “(1) similarity of interests between named and unnamed parties; (2)

ability of the plaintiff to ascertain the unnamed party at the time of the EEOC charge; (3) notice

of the EEOC charge by the unnamed party; and (4) prejudice.” Zhang v. Sci. & Tech. Corp., 332

F. Supp. 2d 864, 867 (D. Md. 2004) (citing Thomas v. Bet Sound–Stage Restaurant/BrettCo,

Inc., 61 F. Supp. 2d 448, 457–58 (D. Md. 1999)).

       The Court finds at this stage a sufficient identity of interests between Jackmont

Hospitality and ARP to allow the claims to proceed. The Defendants admit that both Jackmont

Hospitality and ARP are “TGI Friday’s franchisees . . . and operate out of the same home office

within the same [] family of companies.” ECF No. 12 at 8; ECF No. 21-1 ¶¶ 3, 6. ARP’s

members, Daniel Halpern and Brooke Jackson Edmond, are also shareholders, owners, and

officers of Jackmont Hospitality. ECF No. 21-1 ¶¶ 3, 6, 18, 19. And Jackmont Hospitality

“provides management services” for ARP. Id. ¶ 8; see also Thomas, 61 F. Supp. 2d at 458

(finding a similarity of interests where unnamed defendant managed named defendant). The

Court is hard pressed to see how notice of the administrative charge to ARP would not also reach

Jackmont Hospitality.

       Defendants further concede that Membreno “may have been confused about the

relationship between the parties” precisely because of their interconnected relationship. ECF No.



                                                11
12 at 8. Membreno understandably listed TGI Fridays in the charge because “she worked at a

restaurant with that name.” EEOC v. Bouzianis, Inc., No. RDB 06–2520, 2007 WL 2258898, at

*6 (D. Md. Aug. 2, 2007); see also Alvarado, 848 F.2d at 460. Accordingly, Membreno’s failure

to include Jackmont Hospitality by name in the administrative charge was a reasonable mistake

and will not bar suit as to Jackmont Hospitality.

       The motion to dismiss as to Jackmont Hospitality is denied.

IV.   Conclusion

       For the foregoing reasons, Plaintiff’s motion to remand is denied, Plaintiff’s motion to

amend is granted, and Defendants’ motion to dismiss is granted without prejudice as to Jackmont

Administrative but denied in all other respects. A separate Order follows.




7/23/2019                                                          /S/
Date                                                        Paula Xinis
                                                            United States District Judge




                                                12
